IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Downs Racing, LP,                     :
                       Petitioner     :
                                      :
                 v.                   :
                                      :
Commonwealth of Pennsylvania,         :   No. 201 F.R. 2013
                     Respondent       :

Downs Racing, LP,                     :
                       Petitioner     :
                                      :
                 v.                   :
                                      :
Commonwealth of Pennsylvania,         :   No. 202 F.R. 2013
                     Respondent       :


PER CURIAM
                                    ORDER

           AND NOW, this 4th day of January, 2018, it is ORDERED that the
above-captioned opinion filed October 12, 2017, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.